Per Curiam.
Defendant’s non-jury trial resulted in Ms conviction of entering or breaking and entering a motor vehicle for the purpose of stealing or unlawfully removing property of the value of not less than $5, MCLA § 750.356a (Stat Ann 1954 Rev § 28.588 [1]). He was sentenced and he appeals.
At the close of the people’s case, there was no proof of the value of the article defendant removed from the motor vehicle. He moved for a directed verdict of not guilty. The motion was denied, defendant rested and the judge found him guilty.
Defendant attacks his conviction on the ground that the people failed to prove all elements of the offense. The attack is valid and successful, People v. Hanenberg (1936), 274 Mich 698.
Reversed.